DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and Species B (i.e. the embodiment related to Figs.1 and 8-11 encompassing claims 9-15 and 21-33) in the reply filed on 03/01/2021 is acknowledged.
Consequently to the election made on 03/01/2021 claims 9 and 30 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected C and A by comprising “patterning the resistor stack to form a polysilicon resistor structure on the first isolation region and a gate structure between the first and second isolation regions” and “exposing portions of the common polysilicon layer to a silicidation process to form silicided polysilicon resistors and non-silicided polysilicon resistors” respectively, there being no allowable generic or linking claim. Claims 10-15 and 31-33 are also withdrawn for being dependent to the withdrawn claims 9 and 30 respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2009/0090977 A1 hereinafter referred to as “Freeman”).
With respect to claim 21, Freeman discloses, in Figs.1A-1O, a method, comprising: forming, on a semiconductor substrate (1) (see Fig.1A, Par.[0027] wherein semiconductor substrate 11 of transistor FET device is disclosed), a polysilicon resistor concurrently with a transistor, the polysilicon resistor having a polysilicon layer (16B, 26B and 26B’) (see Figs.1D-1J, Par.[0036], [0042] and [0062] wherein resistor area polysilicon layer 16B with its implanted areas 26B, 26B’ and its non-implanted area 16B are disclosed); and siliciding a portion (26B and 26B’) of the polysilicon layer (16) to form a silicided 
With respect to claim 22, Freeman discloses, in Figs.1A-1O, the method, wherein forming the polysilicon resistor comprises depositing, on the semiconductor substrate (11), a resistor stack that includes a high-k dielectric layer (14) (see Par.[0028] wherein gate dielectric 14 of high dielectric constant material is disclosed).
With respect to claim 23, Freeman discloses, in Figs.1A-1O, the method, wherein siliciding a portion (26B and 26B’) of the polysilicon layer (16) comprises covering a surface of the polysilicon layer (16B) with a silicide material (36B) (see Fig.1K, Par.[0048], [0078] wherein self-aligned silicide layers 36B and 36C over 26B and 26B’ are disclosed).
With respect to claim 25, Freeman discloses, in Figs.1A-1O, the method, wherein the silicided polysilicon layer (16) comprises a silicided portion (26B and 26B’) and a non-silicided portion (16B) (see Fig.1K, Par.[0048], [0078] wherein self-aligned silicide layers 36B and 36C over 26B and 26B’ are disclosed).
With respect to claim 27, Freeman discloses, in Figs.1A-1O, the method, wherein forming the polysilicon resistor concurrently with the transistor comprises doping the polysilicon layer (see Fig.1K, Par.[0048], [0078] wherein self-aligned silicide layers 36B and 36C over 26B and 26B’ are disclosed).
With respect to claim 28, Freeman discloses, in Figs.1A-1O, the method, wherein doping the polysilicon layer comprises forming a partially-doped polysilicon layer (see Fig.1K, Par.[0048], [0078] wherein self-aligned silicide layers 36B and 36C over 26B and 26B’ are disclosed).
With respect to claim 29, Freeman discloses, in Figs.1A-1O, the method, further comprising forming a contact (50A) aligned and physically connected to the silicided polysilicon resistor (see Par.[0056] wherein column 50A is disclosed).
Claims 21-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengoku (US 2013/0134519 A1).
With respect to claim 21, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, a method, comprising: forming, on a semiconductor substrate (101), a polysilicon resistor concurrently with a transistor, the polysilicon resistor having a polysilicon layer (105) (see Par.[0071]-[0072] wherein 
With respect to claim 22, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, wherein forming the polysilicon resistor comprises depositing, on the semiconductor substrate (101), a resistor stack that includes a high-k dielectric layer (103) (see Par.[0071] wherein gate insulating film made of HfO2 is disclosed).
With respect to claim 23, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, wherein siliciding a portion of the polysilicon layer (105) comprises covering a surface of the polysilicon layer with a silicide material (106-107) (see Figs.4B-4E, Par.[0073]-[0077], [0080], [0088], [0098]-[0101] wherein silicide layers 106-107 including NiSi material 106 and silicide blocking film 107 formed on the entire surface to have a thickness of approximately 20 nm in fuse or anti-fuse region B are disclosed).
With respect to claim 24, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, wherein siliciding the portion of the polysilicon layer comprises siliciding the portion of the polysilicon layer with one or more of a nickel silicide, a cobalt silicide, a tungsten silicide, and a titanium silicide (see Figs.4B-4E, Par.[0073]-[0077], [0080], [0088], [0098]-[0101] wherein silicide layers 106-107 including NiSi material 106 and silicide blocking film 107 formed on the entire surface to have a thickness of approximately 20 nm in fuse or anti-fuse region B are disclosed).
With respect to claim 26, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, wherein the silicided portion of the polysilicon layer has a thickness in the range of about 50Å to about 2000Å (see Figs.4B-4E, Par.[0073]-[0077], [0080], [0088], [0098]-[0101] wherein silicide layers 106-107 including NiSi material 106 and silicide blocking film 107 formed on the entire surface to have a thickness of approximately 20 nm in fuse or anti-fuse region B are disclosed).
With respect to claim 27, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, wherein forming the polysilicon resistor concurrently with the transistor comprises doping the polysilicon layer (105) (see Par.[0075], [0096], [0105], [0125] wherein the implantation in polysilicon regions 108 is performed with respect to the entire surface of the gate electrode in the region A, and end regions of the fuse in the region B).
With respect to claim 28, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, wherein doping the polysilicon layer (105) comprises forming a partially-doped polysilicon layer (108) (see Par.[0075], [0096], [0105], [0125] wherein the implantation in polysilicon regions 108 is performed with respect to the entire surface of the gate electrode in the region A, and end regions of the fuse in the region B).
With respect to claim 29, Sengoku discloses, in Figs.1A-1B, 3A-3E and 4A-4E, the method, further comprising forming a contact (110) aligned and physically connected to the silicided polysilicon resistor.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the following cited prior art on record also teaches all the claimed elements of claim 21: Amo US 2017/0278954 A1; Lin et al. US 2011/0117710 A1; Chuang et al. US 2011/0256677 A1; Stahrenberg et al. US 2010/0148262 A1; Romanescu et al. US 2015/0311272 A1. 
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818